DETAILED ACTION

This Office action is a reply to the amendment filed on 9/8/2021. Claims 1-21 and 36 are pending. Claims 22-35 have been cancelled. Claims 11-20 have been withdrawn. New claim 36 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Williams (US 20180126877) or, in the alternative, under 35 U.S.C. 103 as obvious over Williams (US 20180126877).
Claim 1, Williams provides a child safety seat comprising:
a seat shell 106 for receiving a child, the seat shell having a backrest 108, a front end 110 opposite to the backrest (Fig. 1), and a seat portion extending between the backrest and the front end (Fig. 1);
an extension member 122 disposed adjacent to the front end of the seat shell (Figs. 1 and 6), the extension member being slidably connected with the seat shell (via 116; Figs. 1 and 6) and having a forward end (forward end of 122; Figs. 1 and 6), the extension member being slidable relative to the seat shell to increase or reduce a 
an extension locking mechanism (142, 146) operable to lock the extension member with respect to the seat shell (Figs. 1 and 6); and
an anti-rebound part 124 installable on and removable from the extension member (Figs. 1, 6 and 7), the child safety seat being installable on a vehicle seat in a rear facing position with the anti-rebound part positioned on the extension member and adjacent to a seatback of the vehicle seat (Figs. 2 and 4), and the extension member being suitable to provide leg support for a child while the anti-rebound part is removed from the extension member (the extension member is capable of providing leg support for a child while the anti-rebound part is removed from the extension member and thus Williams meets the claim).
In the event that applicant disagrees that Williams teaches the anti-rebound part being installable and removable from the extension member, with the extension member being suitable to provide leg support for a child while the anti-rebound part is removed from the extension member, the examiner takes the position that making the anti-rebound part installable and removable from the extension member is within the level of ordinary skill in the art. The anti-rebound part 124 is coupled to the extension member 122 with a fastener ([0022]; Fig. 8). It would have been obvious to one of ordinary skill in the art, at the time of filing, to install the anti-rebound part on the extension member and remove the anti-rebound member from the extension member, with the extension member being suitable to provide leg support for a child while the anti-rebound part is removed from the extension member (the extension member is capable of providing leg support for a child while the anti-rebound part is removed from the extension member Nerwin v. Erlichman, 168 USPQ 177, 179.
It is noted that the limitation, “the extension member being suitable to provide leg support for a child while the anti-rebound part is removed from the extension member” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458,459 (CCPA 1963). In this situation, since the extension member of Williams has all the structural features and is capable of performing the function, Williams meets all the functional and structural aspects of the claim.
Claim 2, Williams further provides wherein the extension member has a socket 134, and the anti-rebound part has a tube portion (132, or alternatively 158; Figs. 7 and 8) insertable into the socket (Figs. 7 and 8).
Claim 5, Williams further provides wherein the anti-rebound part has a bend that forms a concavity (Fig. 8), the anti-rebound part being installable on the extension member in a first configuration with the concavity facing rearward relative to the seat shell (note that rearward lacks a point of reference with respect to any other claim element and thus under the broadest reasonable interpretation, the position shown in Fig. 2 was treated as rearward; Fig. 2) and in a second configuration with the concavity 
Claim 6, Williams further provides wherein the extension locking mechanism includes a locking part 142 and a release part 160 respectively connected with the extension member (Fig. 8), the locking part being movable to engage with the seat shell (via 116; Figs. 1 and 6) for locking the extension member in position with respect to the seat shell (Figs. 1 and 6), the release part being operable to urge the locking part to disengage from the seat shell for unlocking the extension member ([0031]; Fig. 8).  

Allowable Subject Matter
Claims 3, 4, 7 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination all the elements and features of the child safety seat, including, inter alia, the structural elements and features of the anti-rebound locking mechanism as claimed in claim 3, the 
structural elements and features of the socket, the opening and the shutter as claimed in claim 4, the structural elements and features of the extension member as claimed in claim 7, the position, orientation and arrangement of the seat shell, the extension member, the extension locking mechanism and the anti-rebound part as claimed in .

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive.
Rejection of claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Williams (US 20180126877) or, in the alternative, under 35 U.S.C. 103 as obvious over Williams (US 20180126877).
Re claim 1, applicant argues that Williams does not teach the anti-rebound part being installable and removable from the extension member. However, Williams plainly teaches the anti-rebound part 124 being coupled to the extension member 122 with a fastener ([0022]; Fig. 8). The examiner takes the position that one of ordinary skill in the art would understand that coupling two things together with a fastener constitutes being installable, and that removing the fastener to release the connection constitutes being removable.
Claims 2, 5 and 6 stand or fall with claim 1 as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635